DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A search for patent publication prior art references in PE2E Search and non-patent literature prior art references in Google Scholar, IEEE Xplore and STIC has been conducted, and the prior art made of record does not fairly teach or suggest teaching the subject matter as described by the combination of limitations recited in independent claims 1, 7 and 13. Thus, the independent claims are allowed, and the dependent claims being definite, further limiting, and fully enabled by the specification are also allowed.  Claims 1-18 are allowable because the following closest prior art references fail to teach or reasonably suggest the combination of limitations as disclosed by the independent claims of the instant invention:   

Bennett (US 2018/0011852): a key-value storage system for using a resource-efficient index to interact with key-value entries in a content store;
Duggal (US 10,795,812): garbage collection within a deduplication backup network in cloud computing networks for maintaining stored data;
Kharat (US 2010/0083283): checkpointing and restarting workload partitions responsive to migration requests;
Malik (US 2020/0242095): indexing time-series-based event records and/or providing information of one or more event records retrieved based on a changed attribute name and a time period, or one or more data records associated with the one or more event records;
Wu (US 8,392,384): scaling the size of a deduplication-based fingerprint index to fit in a memory cache to enable efficient index lookups.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166